Mr. Justice Wolf
delivered the opinion of the court.
Luis Vivó is the appellant in this case. He was sued and cited Severiano Lecaróz and Manuel Lecaróz in warranty and eviction, as set forth in case of Delgado et al. v. Delgado et al., ante, page 465. In addition, however, he appeared and gave a bond for a release from attachment. He made the reservation that this appearance was solely in regard to the attachment.
We have decided in Aparicio Brothers v. A. C. Christianson & Co., 23 P. R. R. 457, that an appearance to dissolve an attachment gives the court jurisdiction. It could perhaps be doubted whether a motion for a change of venue might not still be presented, but we shall not decide the question.
As this case and the Delgado Case, supra, were submitted on the same day and as the appellants in the latter case were clearly entitled to a change of venue, the law of that case is binding on the parties in this and we shall take judicial notice of the said previous record for the purposes of the *468appeal. The -whole case must he transferred and Vivó is entitled to the benefit of the said transfer.
The judgment must be reversed and the change of venue made.

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.